

  Exhibit 10.181
 

--------------------------------------------------------------------------------

 

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.


ELEVENTH AMENDMENT TO THE FULL-TIME-TRANSPONDER CAPACITY AGREEMENT (PRE-LAUNCH)




This Eleventh Amendment to the Full-Time Transponder Capacity Agreement
(Pre-Launch) (the “Tenth Amendment”) is made and entered into as of this 23rd
day of September, 2010 (the “Effective Date”) by and between INTELSAT
CORPORATION, formerly known as PanAmSat Corporation, a Delaware corporation
(“Intelsat”), and GCI COMMUNICATION CORP., an Alaskan corporation (“Customer”).


RECITALS


WHEREAS, pursuant to that certain Full-Time Transponder Capacity Agreement
(Pre-Launch) dated as of March 31, 2006, as amended (collectively, the
“Agreement”) between Intelsat and Customer, Intelsat is providing Customer with
*** transponders and *** transponders on Horizons 1 and *** Transponder Segment
from Horizons 1 and *** transponder on Galaxy 13;


WHEREAS, on April 6, 2010 Intelsat experienced a failure of a Galaxy Fleet
Satellite which required Intelsat to place into operation the Galaxy Replacement
Satellite;


WHEREAS, Intelsat is offering certain interim in-orbit protection capacity to
Customer to provide additional restoration protection until the Galaxy
Replacement Satellite is once again Available (as defined in the Agreement);


WHEREAS, Customer and Intelsat wish to amend the terms of the Agreement;


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of mutual covenants and
agreements hereinafter set forth, the sufficiency and receipt of which is hereby
acknowledged, the parties agree as follows:


1.  
Except as specifically provided herein, all terms and provisions of the
Agreement shall remain in full force and effect.



 
2.
Article 14, *** Protection for the *** Transponders. As of the Effective Date,
this Article shall be deleted in its entirety and replaced with the following:



 
Article 14, *** Protection for the *** Transponders.  Provided that Customer has
paid the Monthly Fee for each of the *** Transponders (the “*** Transponders) on
a monthly basis, Intelsat shall provide, of a “first failed” basis with other
Intelsat customers also purchasing such *** protection, *** transponders which
meet their transponder performance specifications on “Galaxy XIII” or its
successor or replacement satellite located at 127 degrees West Longitude
(collectively, the “127 Degrees WL *** Transponders,” and individually the “127
Degrees *** Transponder”), in the event of an in-orbit catastrophic failure of
Galaxy 18 or in the event that *** Transponders suffers a Confirmed Failure or
becomes a Failed Transponder.  Subject to the conditions precedent set forth
below, upon the Confirmed Failures of *** Transponders and the occurrence of ***
Failed Transponders, Intelsat will provide Customer with all *** of *** 127
Degrees WL *** Transponders.  For purposes of determining priority to the ***
protection for *** Transponder(s) among Customer and other Intelsat customers
also purchasing *** protection, the first customer having a Failed Transponder
shall be entitled to receive the use of *** protection; in the event of a
simultaneous failure, the right to *** protections shall go to the party that
executed its agreement with Intelsat first in time.  If Intelsat provides
Customer with *** 127 Degrees WL *** Transponder on Galaxy XIII and Customer
leases such transponder under this Section, then Customer’s obligation to pay
the *** protection fee for the affected Transponder shall cease.  The conditions
precedent to Intelsat’s obligation to provide and Customer’s right to, the ***
protection for *** Transponder(s) as set forth herein shall be the payment by
Customer of the Monthly Fee payable concurrently with the Commencement Date and
on the first day of each month thereafter, the availability/non-pre-emption of
*** 127 Degrees WL *** Transponders an Customer’s full compliance, in all
material respects with the terms of this Agreement.  As of the Execution Date of
this Agreement there exists no other lessee, customer or user on Galaxy 18 with
the contractual right to use any of *** 127 Degrees WL *** Transponders on
Galaxy XIII; however, the parties specifically understand and agree that *** 127
Degrees WL *** Transponders is classified as a *** Transponder as defined in
Section 5.3A.  As a result, Customer’s use of *** 127 Degree *** Transponder
will be subordinate to other Protected Parties on the Galaxy XIII who will have
primary protection on *** 127 Degrees WL *** Transponder and as a result,
Customer’s use of *** 127 Degrees WL *** Transponder may be preempted in which
case Customer shall no longer pay for such *** protection fee for ***
transponder.



IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Eleventh Amendment as of the day and year above written.


INTELSAT
CORPORATION                                                                           GCI
COMMUNICATION CORP.




By:       /s/Patricia
Casey_______________                                                                           By:  /s/
Jimmy R. Sipes
Name:  __Patricia
Casey_______________                                                                           
Name:  Jimmy R. Sipes
Title:
Senior VP and Deputy General Counsel
Title:  VP Network Services & Chief

 
                                                                                                                              
         Engineer


 
 

--------------------------------------------------------------------------------

 
